     Case 2:21-cv-00425-WHA-CSC Document 5 Filed 09/10/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

DONNIE E. GRAHAM, JR., #207 827, )
                                 )
     Plaintiff,                  )
                                 )
     v.                          )          CASE NO. 2:21-CV-425-WHA-CSC
                                 )
MR. MICHAEL GLENN, CO.,          )
                                 )
     Defendant.                  )

                                      ORDER

      This case is before the Court on a Recommendation of the Magistrate Judge entered

on August 12, 2021. Doc. 4.         There being no timely objections filed to the

Recommendation, and after an independent review of the file, the Recommendation is

ADOPTED, and it is hereby

      ORDERED that this case is DISMISSED without prejudice.

      Final Judgment will be entered separately.

      Done, this 10th day of September 2021.


                                    /s/ W. Harold Albritton
                                 W. HAROLD ALBRITTON
                                 SENIOR UNITED STATES DISTRICT JUDGE
